


Exhibit 10.1


[Execution]
RATIFICATION AND AMENDMENT AGREEMENT


This RATIFICATION AND AMENDMENT AGREEMENT (the “Ratification Agreement”) dated
as of January 23, 2009, is by and among Wachovia Capital Finance Corporation
(Central), in its capacity as agent acting for and on behalf of the parties to
the Loan Agreement (as hereinafter defined) as lenders (in such capacity,
“Agent”), the parties to the Loan Agreement as lenders (each individually a
“Lender” and collectively, “Lenders”), Hartmarx Corporation, a Delaware
corporation, as Debtor and Debtor-in-Possession (“US Borrower”), Coppley Apparel
Group Limited, an Ontario corporation (“Canadian Borrower”), and together with
US Borrower, each individually, a “Borrower” and collectively, “Borrowers”),
each of the companies listed on Exhibit A hereto, each as Debtor and
Debtor-in-Possession (each, individually, a “Guarantor” and collectively,
“Guarantors”).


W I T N E S S E T H:


WHEREAS, US Borrower and each Guarantor (collectively, the “Debtors”) has
commenced a case under Chapter 11 of the Bankruptcy Code (as hereinafter
defined) in the Bankruptcy Court (as hereinafter defined) and US Borrower and
each Guarantor has retained possession of its assets and is authorized under the
Bankruptcy Code to continue the operation of its businesses as a
debtor-in-possession;


WHEREAS, prior to the commencement of the Chapter 11 Cases (as hereinafter
defined), Agent and Lenders made loans and advances and provided other financial
accommodations to Borrowers secured by substantially all assets and properties
of Borrowers and Guarantors as set forth in the Existing Financing Agreements
(as hereinafter defined);


WHEREAS, the Bankruptcy Court has entered a Financing Order (as hereinafter
defined) pursuant to which, among other things, Agent and Lenders may make
post-petition loans and advances and provide other financial accommodations to
Borrowers secured by the Collateral (as hereinafter defined) as set forth in the
Financing Order and the Financing Agreements (as hereinafter defined);


WHEREAS, the Financing Order provides that as a condition to the making of such
post-petition loans, advances and other financial accommodations, Borrowers and
Guarantors shall execute and deliver this Ratification Agreement;


WHEREAS, Borrowers and Guarantors desire to reaffirm their obligations to Agent
and Lenders pursuant to the Existing Financing Agreements and acknowledge their
continuing liabilities to Agent and Lenders thereunder in order to induce Agent
and Lenders to make such post-petition loans and advances and provide such other
financial accommodations to Borrowers; and
 
 

--------------------------------------------------------------------------------




WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders make
post-petition loans and advances and provide other financial accommodations to
Borrowers and make certain amendments to the Loan Agreement (as hereinafter
defined), and Agent and Lenders are willing to do so, subject to the terms and
conditions contained herein.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Agent, Lenders,
Borrowers and Guarantors mutually covenant, warrant and agree as follows:


1.      DEFINITIONS.

            1.1   Additional Definitions.  As used herein, the following terms
shall have the respective meanings given to them below and the Loan Agreement
and the other Financing Agreements shall be deemed and are hereby amended to
include, in addition and not in limitation, each of the following definitions:


(a)  “Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title
11 of the United States Code as enacted in 1978, as the same has heretofore been
or may hereafter be amended, recodified, modified or supplemented, together with
all rules, regulations and interpretations thereunder or related thereto.


(b)  “Bankruptcy Court” shall mean the United States Bankruptcy Court or the
United States District Court for the Northern District of Illinois.


(c)  “Budget” shall mean the initial thirteen (13) week budget to be delivered
to Agent in accordance with Section 5.3(a) hereof, in form and substance
satisfactory to Agent and Required Lenders, setting forth the Projected
Information for the periods covered thereby, together with any subsequent or
amended budgets thereto and/or any updates to the initial thirteen (13) week
Budget delivered to Agent in accordance with 5.3 hereof, all in form and
substance satisfactory to Agent, in accordance with the terms and conditions
hereof; provided, however, that any subsequent or Budgets and any amendments
and/or updates to the initial thirteen (13) week Budget shall not provide for
the payment or transfer of cash to Canadian Borrower without the consent of the
Required Lenders.
 
(d)  “Cash Management Agreement” shall mean that certain Master Cash Management
Services Agreement, dated as of January 7, 2003, by and among US Borrower, each
of the Sub Entities (as defined therein) and Bank of America, N.A., as successor
to LaSalle Bank National Association, including all supplements and amendments
with respect thereto, as in effect immediately prior to the Petition Date.
 
(e)  “Chapter 11 Cases” shall mean the Chapter 11 cases of US Borrower and
Guarantors which are being jointly administered under the Bankruptcy Code and
are pending in the Bankruptcy Court.


(f)  “Debtors” shall have the meaning set forth in the recitals hereto and shall
include, without limitation, their respective successors and assigns (including
any trustee or other
 
 
2

--------------------------------------------------------------------------------




 
fiduciary hereafter appointed as its legal representative or with respect to the
property of the estate of such Person, whether under (as applicable) Chapter 11
of the Bankruptcy Code or any subsequent Chapter 7 case, and its successor upon
conclusion of (as applicable) the Chapter 11 Case of such Person).
 
(g)  “Eligible Intellectual Property” shall mean all Specified Intellectual
Property of any Borrower or Borrowing Base Guarantor which is and shall continue
to be acceptable to Agent based on the criteria set forth below.  In general,
Specified Intellectual Property shall be Eligible Intellectual Property if: (a)
such Intellectual Property is in full force and effect; (b) such Borrower or
Borrowing Base Guarantor owns the sole, full and clear title thereto; (c) such
Intellectual Property is subject to the first priority, valid and perfected
security interest of Agent and is not subject to any other liens, claims,
mortgages, assignments, licenses, security interests or encumbrances of any
nature whatsoever, except for any licenses or junior encumbrances expressly
permitted hereunder; (d) such Intellectual Property is not presently subject to
any infringement or unauthorized use or claims that would adversely affect the
fair market value thereof or the benefits of this Agreement granted to Agent
with respect thereto, including, without limitation, the validity, priority or
perfection of the security interest granted herein or the remedies of Agent
hereunder; (e) there are no facts, events or occurrences which would impair the
validity, enforceability or usability of such Intellectual Property; (f) there
are no proceedings or actions which are threatened or pending against any third
parties who purport to have a claim, right or interest with respect to such
Intellectual Property that Agent determines in good faith could reasonably be
expected to result in any material adverse change in any such third party’s
financial condition (including, without limitation, any bankruptcy, dissolution,
liquidation, reorganization or similar proceeding), and (g) Specified
Intellectual Property for which Agent shall have received the following items,
each in form and substance satisfactory to Agent: (i) a Trademark Security
Document, duly authorized, executed and delivered by the applicable Borrowers
and Borrowing Base Guarantors in favor of Agent (to the extent not already
delivered to Agent in connection with the Existing Financing Agreements); and
(ii) a written appraisal, in form, scope and methodology acceptable to Agent and
performed by an appraiser acceptable to Agent, addressed to Agent and upon which
Agent and Lenders are expressly permitted to rely; and (iii) all consents,
waivers, acknowledgments, agreements and approvals from third parties which
Agent may deem necessary or desirable in accordance with the policies and
practices of Agent.  Any Specified Intellectual Property which is not Eligible
Intellectual Property shall nevertheless be part of the Collateral.


(h)  “Existing Financing Agreements” shall mean the Financing Agreements (as
defined in the Existing Loan Agreement), including, without limitation, the
Existing Loan Agreement, the Existing Trademark Security Documents, and the
Existing Guarantor Documents, in each instance, as in effect immediately prior
to the Petition Date.


(i)  “Existing Guarantor Documents” shall mean, the Guarantee, dated August 30,
2002, by certain Guarantors in favor of Agent, as heretofore amended, as in
effect immediately prior to the Petition Date.


(j)  “Existing Loan Agreement” shall mean the Loan and Security Agreement, dated
August 30, 2002, by and among Agent, Lenders, Borrowers and Guarantors, as
amended
 
 
 
 
3

--------------------------------------------------------------------------------


 
 
by Amendment No. 1 to Loan and Security Agreement, dated February 25, 2003,
Amendment No. 2 to Loan and Security Agreement, dated July 22, 2004, Amendment
No. 3 to Loan and Security Agreement, dated January 3, 2005, Amendment No. 4 to
Loan and Security Agreement, dated October 31, 2005, Amendment No. 5 to Loan and
Security Agreement dated September 29, 2006, Amendment No. 6 to Loan and
Security Agreement, dated May 26, 2007, and Amendment No. 7 to Loan and Security
Agreement, dated March 14, 2008, and otherwise as in effect immediately prior to
the Petition Date.


(k)  “Existing Trademark Security Documents” shall mean, collectively (i) the
Trademark Security Agreement, dated August 30, 2002, by US Borrower, Hart
Schaffner, HMX, Hickey, International, Jaymay, M. Wile, Consolidated, Country
Miss, Direct, Hartmarx International, Yorke and Canadian Borrower in favor of
Agent, (ii) the Trademark Security Agreement, dated July 22, 2004 by Exclusively
Misook Apparel, Inc. (f/k/a EM Acquisition Corp.) in favor of Agent, (iii) the
Trademark Security Agreement, dated October 31, 2005, by SB Acquisition Corp. in
favor of Agent, (iv) the Trademark Security Agreement, dated September 29, 2006,
by Sweater.com Apparel, Inc. in favor of Agent, (v) the Trademark Security
Agreement, dated May 26, 2007, by Zooey Apparel, Inc. in favor of Agent, and
(vi) the Trademark Security Agreement, dated March 14, 2008, by Monarchy Group,
Inc. in favor of Agent, each as heretofore amended, as in effect immediately
prior to the Petition Date.


(l)  “Final Financing Order” shall have the meaning set forth in Section 9.10
hereof.


(m)  “Financing Order” shall mean the Interim Financing Order, the Final
Financing Order and such other orders relating thereto or authorizing the
granting of credit by Agent and Lenders to Borrowers on an emergency, interim or
permanent basis pursuant to Section 364 of the Bankruptcy Code as may be issued
or entered by the Bankruptcy Court in the Chapter 11 Cases.


(n)  “Guarantor Documents” shall mean, collectively, the Existing Guarantor
Documents, as amended by this Ratification Agreement, in each instance, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.


(o)  “Interim Financing Order” shall have the meaning set forth in Section 9.9
hereof.


(p)  “Intellectual Property Availability” shall mean the amount of $30,000,000;
provided, that, such amount may be reduced, at Agent’s option, to reflect (a)
any sales of Eligible Intellectual Property, or (b) any other circumstance that
may adversely affect the amount that may be recovered by Agent from the sale or
other disposition of the Intellectual Property of Borrowers and Guarantors.


(q)  “Material Budget Deviation” shall have the meaning set forth in
Section 5.3(c) hereof.
 
 

 
4

--------------------------------------------------------------------------------


 
(r)  “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations (including, without limitation,
Guarantors), other than Borrowers.


(s)   “Petition Date” shall mean the date of the commencement of the Chapter 11
Cases.


(t)  “Post-Petition Collateral” shall mean, collectively, all now existing and
hereafter acquired real and personal property of each Debtor's estate, wherever
located, of any kind, nature or description, including any such property in
which a lien is granted to Agent pursuant to the Financing Agreements, the
Financing Order or any other order entered or issued by the Bankruptcy Court,
and shall include, without limitation:


(i)           all of the Pre-Petition Collateral;


(ii)          all Accounts;


(iii)         all general intangibles, including, without limitation,
all  Intellectual Property;


(iv)         all goods, including, without limitation, all Inventory and all
Equipment;


(v)          all Real Property and fixtures;


(vi)         all chattel paper, including, without limitation, all tangible and
electronic chattel paper;


(vii)        all instruments, including, without limitation, all promissory
notes;


(viii)       all documents;


(ix)         all deposit accounts;


(x)          all letters of credit, banker's acceptances and similar instruments
and including all letter-of-credit rights;


(xi)         all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (a) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (b) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (c) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (d) deposits by and property of account debtors or
other persons securing the obligations of account debtors;
 
 
5

--------------------------------------------------------------------------------




(xii)        all (A) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (B) monies, credit balances,
deposits and other property of Borrowers and Guarantors now or hereafter held or
received by or in transit to Agent, any Lender or their respective Affiliates or
at any other depository or other institution from or for the account of
Borrowers or Guarantors, whether for safekeeping, pledge, custody, transmission,
collection or otherwise;


(xiii)       all commercial tort claims;


(xiv)       to the extent not otherwise described above, all Receivables;


(xv)        all Records;


(xvi)       as to Canadian Borrower only, a hypothec to and in favor of Canadian
Lender (as agent for itself and US Lender) to the extent of the sum of
C$30,000,000 in lawful money of Canada with interest thereon at the rate of
twenty-five (25%) percent, with respect to all of its rights and interests to
the Collateral;


(xvii)      all claims, rights, interests, assets and properties (recovered by
or on behalf of each Borrower and Guarantor or any trustee of such Borrower or
Guarantor (whether in the Chapter 11 Cases or any subsequent cases to which any
of the Chapter 11 Cases may converted), including, without limitation, all
property recovered as a result of transfers or obligations avoided or actions
maintained or taken pursuant to Sections 544, 545, 547, 548, 549, 550, 551 and
553 of the Bankruptcy Code; and


(xviii)      all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.


(u)  “Post-Petition Obligations” shall mean all Obligations (as defined in the
Existing Loan Agreement) arising on and after the Petition Date and whether
arising on or after the conversion or dismissal of the Chapter 11 Cases, or
before, during and after the confirmation of any plan of reorganization in the
Chapter 11 Cases, and whether arising under or related to this Ratification
Agreement, the Loan Agreement, the Guarantor Documents, the other Financing
Agreements, a Financing Order, by operation of law or otherwise, and whether
incurred by such Borrower or Guarantor as principal, surety, endorser, guarantor
or otherwise and including, without limitation, all principal, interest,
financing charges, letter of credit fees, unused line fees, servicing fees, line
increase fees, debtor-in-possession facility fees, early termination fees, other
fees, commissions, costs, expenses and attorneys', accountants' and consultants'
fees and expenses incurred in connection with any of the foregoing.
.
(v)  “Pre-Petition Collateral” shall mean, collectively, (i) all “Collateral” as
such term is defined in the Existing Loan Agreement as in effect immediately
prior to the Petition Date, (ii) all “Collateral” as such term is defined in
each of the other Existing Financing
 
 
 
6

--------------------------------------------------------------------------------


Agreements as in effect immediately prior to the Petition Date, and (iii) all
other security for the Pre-Petition Obligations as provided in the Existing Loan
Agreement, the Existing Trademark Security Documents, the Existing Guarantors
Documents, and the other Existing Financing Agreements immediately prior to the
Petition Date.


(w)  “Pre-Petition Obligations” shall mean all Obligations (as such term is
defined in the Existing Loan Agreement) arising at any time before the Petition
Date.


(x)  “Projected Information” shall have the meaning set forth in Section 5.3(a)
hereof.


(y)  “Ratification Agreement” shall mean this Ratification and Amendment
Agreement by and among Borrowers, Guarantors, Agent and Lenders, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.


(z)  “Side Letter Agreement” shall mean the letter agreement, dated as of the
date of the Ratification Agreement, among Agent, Borrowers and Guarantors,
providing for certain terms and conditions for the potential sale of all or
substantially all of the assets and properties of Borrowers and Guarantors and
the retention of an investment banker in connection therewith, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.


(aa)  “Specified Intellectual Property” shall mean the Trademarks and related
Collateral (as each such term is defined in the Existing Trademark Security
Documents) owned by Borrowers and Borrowing Base Guarantors commonly referred to
as “Simply Blue”, “Monarchy”, “Exclusively Misook”, “Hickey Freeman” and “Hart
Schaffner Marx” which are subject to the appraisal report, dated January 7,
2009, prepared by Valuation Research Corporation.


(bb)  “Specified Overadvance Limit” shall mean the amount of $2,000,000;
provided, that, such amount may be increased by Agent with the consent of the
Required Lenders to an amount not to exceed $7,000,000, which consent shall be
deemed given by any Lender that either consents to any request by Agent for an
increase in such amount or does not object to any such request within
forty-eight (48) hours following notice by electronic mail from Agent to
Lenders.


            1.2   Amendments to Definitions.


(a)  Applicable Margin.  The definition of “Applicable Margin” set forth in
Section 1.7 of the Loan Agreement is hereby amended by deleting such Section in
its entirety and replacing it with the following:


“1.7  [Intentionally Deleted.]”


(b)  Collateral.  All references to the term “Collateral” in the Loan Agreement
or the other Financing Agreements, or any other term referring to the security
for the Pre-Petition
 
 
 
7

--------------------------------------------------------------------------------


 
Obligations, shall be deemed, and each such reference is hereby amended to mean,
collectively, the Pre-Petition Collateral and the Post-Petition Collateral.


(c)  Eligible Accounts.  The definition of “Eligible Accounts” set forth in
Section 1.46 of the Loan Agreement is hereby amended by deleting the reference
to “in each case which are and continue to be eligible based on the criteria set
forth below” and replacing it with the following:


“, in each case which are and continue to be acceptable to Agent in its sole
discretion”.


(d)  Financing Agreements.  All references to the term “Financing Agreements” in
the Loan Agreement or the other Financing Agreements shall be deemed, and each
such reference is hereby amended, to include, in addition and not in limitation,
this Ratification Agreement and all of the Existing Financing Agreements, as
ratified, assumed and adopted by each Borrower and Guarantor pursuant to the
terms hereof, as amended and supplemented hereby, the Side Letter Agreement and
the Financing Order, as each of the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.


(e)  GAAP.  The definition of GAAP set forth in Section 1.66 of the Loan
Agreement is hereby amended by deleting the exception at the end of such
definition and replacing it with the following:


“except that, for purposes of Section 9.17 hereof, GAAP shall be determined on
the basis of such principles in effect on the date of the Ratification Agreement
and consistent with those used in the preparation of the most recent audited
financial statements delivered to Agent prior to the date of the Ratification
Agreement.”


(f)  Interest Rate.  The definition of “Interest Rate” set forth in Section 1.81
of the Loan Agreement is hereby amended by deleting such Section in its entirety
and replacing it with the following:


“1.81  ‘Interest Rate’ shall mean,


(a)  Subject to clause (b) of this definition below:


(i)  as to all US Prime Rate Loans, a rate equal to five and three-quarters (5¾
%) percent per annum in excess of the US Prime Rate, and


(iii)  as to Canadian Prime Rate Loans, a rate equal to five and three-quarters
(5¾ %) percent per annum in excess of the Canadian Prime Rate.


(b) Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Interest Rate for US Prime Rate Loans and Canadian Prime Rate
 
 
8

--------------------------------------------------------------------------------


 
 
Loans shall be the percentage set forth above plus two (2%) percent per annum,
at Agent’s option, without notice (i) for the period (A) from and after the
effective date of termination of this Agreement until Agent and Lenders have
received full and final payment of all outstanding and unpaid Obligations which
are not contingent and cash collateral or letters of credit, as Agent may
specify, in the amounts and on the terms required under Section 13.1 hereof for
contingent Obligations (notwithstanding entry of a judgment against any Borrower
or Guarantor) and (B) from and after the date of the occurrence of an Event of
Default and for so long as such Event of Default is continuing as determined by
Agent, (ii) on Loans to US Borrower at any time outstanding in excess of the US
Borrowing Base and (iii) on Loans to Canadian Borrower at any time outstanding
in excess of the Canadian Borrowing Base (in the case of both clauses (ii) and
(iii), whether or not such excess(es) arise or are made with or without the
knowledge or consent of Agent or any Lender and whether made before or after an
Event of Default).”


(g)  Inventory Loan Limit.  The definition of “Inventory Loan Limit” set forth
in Section 1.83 of the Loan Agreement is hereby amended by deleting such Section
in its entirety and replacing it with the following:


“1.83  ‘Inventory Loan Limit’ shall mean: (a) for the period from the date of
the Ratification Agreement through and including February 27, 2009, $84,000,000,
(b) for the period from February 28, 2009 through and including March 30, 2009,
$77,000,000, and (c) from and after March 31, 2009, $72,000,000.”


(h)  Loan Agreement.  All references to the term “Loan Agreement” in the Loan
Agreement or the other Financing Agreements shall be deemed, and each such
reference is hereby amended, to mean the Existing Loan Agreement, as amended by
this Ratification Agreement and as ratified, assumed and adopted by each
Borrower and Guarantor pursuant to the terms hereof and the Financing Order, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.


(i)  Material Adverse Effect.  The definition of “Material Adverse Effect” set
forth in Section 1.92 of the Loan Agreement is hereby amended, to add at the end
thereof:


“provided, that, the commencement of the Chapter 11 Cases shall not constitute a
Material Adverse Effect”.


(j)  Maximum Credit.  The definition of “Maximum Credit” set forth in Section
1.96 of the Loan Agreement is hereby amended by deleting such Section in its
entirety and replacing it with the following:


“1.96  ‘Maximum Credit’ shall mean the amount of $160,000,000.”


 
 
9

--------------------------------------------------------------------------------


 
(k)  Obligations.  All references to the term “Obligations” in the Loan
Agreement, this Ratification Agreement or the other Financing Agreements shall
be deemed, and each such reference is hereby amended, to mean both the
Pre-Petition Obligations and the Post-Petition Obligations.


(l)  Reserves.  The definition of “Reserves” set forth in Section 1.121 of the
Loan Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following::


“1.21 ‘Reserves’ shall mean as of any date of determination, such amounts as
Agent may from time to time establish and revise in good faith, following notice
thereof to Administrative Borrower, reducing the amount of Loans and Letter of
Credit Accommodations which would otherwise be available to any Borrower under
the lending formula(s) provided for herein:  (a) to reflect events, conditions,
contingencies or risks which, as determined by Agent in good faith, adversely
affect, or would have a reasonable likelihood of adversely affecting, either (i)
the Collateral or any other property which is security for the Obligations, its
value or the amount that might be received by Agent from the sale or other
disposition or realization upon such Collateral, or (ii) the assets, business or
prospects of any Borrower or Obligor, (ii) the business and operations of
Borrowers and Guarantors (taken as a whole) or (iii) the security interests and
other rights of Agent or Canadian Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Agent's good
faith belief that any collateral report or financial information furnished by or
on behalf of any Borrower or Obligor to Agent is or may have been incomplete,
inaccurate or misleading in any material respect or (c) to reflect outstanding
Letter of Credit Accommodations as provided in Section 2.2 hereof or (d) in
respect of any state of facts which Agent determines in good faith constitutes a
Default or an Event of Default or (e) to reflect the amounts of the Priority
Payables or (f) to reflect Agent’s good faith estimate of the amount necessary
to reflect changes in applicable currency exchange rates or currency exchange
markets or (g) to reflect (i) the Carve-Out Expenses (as defined in the
Financing Order), (ii) the amount of any senior liens or claims in or against
the Collateral that, in Agent’s determination, have priority over the liens and
claims of Agent and Lenders or (iii) the amount of priority or administrative
expense claims that, in Agent’s determination, may be required to be paid by
Debtors or their estates at any time during the Chapter 11 Cases, or (h) to
reflect the value of Inventory at leased locations with respect to which the
lease therefor has not been assumed commencing on the date that is ten (10)
weeks prior to the end of the one hundred twenty (120) day lease
rejection/assumption period, as such period may be extended or shortened by the
Bankruptcy Court, or (i) to reflect the value of Inventory held at any leased
location as to which there has been filed a landlord’s motion to compel the
assumption or rejection of the lease, in an amount determined by Agent, and
considering the likelihood or unlikelihood of the success of such motion on its
merits in the good faith judgment of Agent.  Without limiting the generality of
the foregoing, Reserves may, at Agent’s option,
 
 
 
 
10

--------------------------------------------------------------------------------


 
be established to reflect: (i) dilution with respect to the Accounts (based on
the ratio of the aggregate amount of non-cash reductions in Accounts for any
period to the aggregate dollar amount of the sales of such Borrower or Guarantor
for such period) as calculated by Agent for any period which exceeds or is
reasonably anticipated to exceed five (5%) percent; (ii) a change in the
turnover, age or mix of the categories of Inventory that adversely affects the
aggregate value of all Inventory; (iii) material decreases in the percentage of
finished goods Inventory pre-sold against firm purchase orders; (iv) increases
in Inventory markdown reserves that are not otherwise accounted for in the most
recent Inventory appraisal received by Agent; (v) amounts due or to become due
to owners and lessors of premises where any Collateral is located, other than
for those locations where Agent has received a Collateral Access Agreement
reasonably acceptable to Agent, duly executed and delivered by the applicable
owner or lessor in favor of Agent, (vi) amounts due or to become due to owners
and licensors of trademarks and other Intellectual Property used by any Borrower
or Guarantor; and (vii) the amount of sales, excise or similar taxes to the
extent included in the amount of any Accounts reported to Agent.  The amount of
any Reserve established by Agent shall have a reasonable relationship to the
event, condition or other matter which is the basis for such Reserve as
determined by Agent in good faith.   To the extent that Agent shall have
established a Reserve to address an event, condition or matter in a manner
satisfactory to Agent, the percentages set forth in the definition of the
Borrowing Base shall not be reduced to address the same event, condition or
matter.”


(m)  US Borrowing Base.  The definition of “US Borrowing Base” set forth in
Section 1.131 of the Loan Agreement is hereby amended by deleting clause
(a)(i)(C) from such Section in its entirety and replacing it with the following:


“(C) the Intellectual Property Availability”.


(n)  US Loan Limit.  The definition of “US Loan Limit” set forth in
Section 1.139 of the Loan Agreement is hereby amended by deleting such Section
in its entirety and replacing it with the following:


“1.139  ‘US Loan Limit’ shall mean the amount of $150,000,000.”


            1.3   Interpretation.


(a)  For purposes of this Ratification Agreement, unless otherwise defined or
amended herein, including, but not limited to, those terms used or defined in
the recitals hereto, all terms used herein shall have the respective meanings
assigned to such terms in the Loan Agreement.


(b)  All references to the terms “Agent,” and “Lenders” shall include their
respective successors and assigns.
 

 
11

--------------------------------------------------------------------------------


(c)  All references to the terms “US Borrower”, “Borrowing Base Guarantor”,
“Borrowing Base Guarantors, “Guarantor”, “Guarantors”, “Non-Borrowing Base
Guarantor” and “Non-Borrowing Base Guarantors” in the Loan Agreement or any of
the other Financing Agreements shall be deemed and each such reference is hereby
amended to mean and include (as applicable) the Debtors.


(d)  All references to commitment limits in any of the Existing Financing
Agreements, including references to the terms “Inventory Loan Limit,” Maximum
Credit” and “US Loan Limit,” shall be deemed and each such reference is hereby
amended to mean an aggregate commitment limit applicable to the Pre-Petition
Obligations and the Post-Petition Obligations combined.


(e)  All references to any term in the singular shall include the plural and all
references to any term in the plural shall include the singular unless the
context of such usage requires otherwise.


(f)  All terms not specifically defined herein which are defined in the Uniform
Commercial Code, as in effect in the State of Illinois as of the date hereof,
shall have the meaning set forth therein, except that the term “Lien” or “lien”
shall have the meaning set forth in § 101(37) of the Bankruptcy Code.


2.       ACKNOWLEDGMENT.


            2.1   Pre-Petition Obligations.  Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that, as of January 23, 2009, Borrowers are
indebted to Agent and Lenders in respect of all Pre-Petition Obligations in the
aggregate principal amount of US $113,567,479.32, consisting of (a) Revolving
Loans to US Borrower made pursuant to the Existing Financing Agreements in the
aggregate principal amount of US $83,184,437.84, together with interest accrued
and accruing thereon, (b) additional Loans made to US Borrower pursuant to
Section 12.8 of the Existing Loan Agreement in the aggregate principal amount of
US $7,502,166.00, together with interest accrued and accruing thereon (the
“Pre-Petition Additional Loans”), (c) Revolving Loans to Canadian Borrower made
pursuant to the Existing Financing Agreements in the aggregate principal amount
of US $7,241,234.86, together with interest accrued and accruing thereon,
(d) Letter of Credit Accommodations in the amount of US $15,639,640.62, together
with interest accrued and accruing thereon, (e) all costs, expenses, fees
(including attorneys' fees and legal expenses) incurred in connection with the
foregoing, and (f) all other charges now or hereafter owed by Borrowers to Agent
and Lenders, all of which are unconditionally owing by Borrowers to Agent and
Lenders, without offset, defense or counterclaim of any kind, nature and
description whatsoever.


            2.2   Guaranteed Obligations.  Each Guarantor hereby acknowledges,
confirms and agrees that:


(a)  all obligations of such Guarantor under the Guarantor Documents are
unconditionally owing by such Guarantor to Agent and Lenders without offset,
defense or counterclaim of any kind, nature and description whatsoever, and
 
 
12

--------------------------------------------------------------------------------




(b)  the absolute and unconditional guarantee of the payment of the Pre-Petition
Obligations by such Guarantor pursuant to the Guarantor Documents extends to all
Post-Petition Obligations, subject only to the limitations set forth herein and
in the Guarantor Documents.


            2.3   Acknowledgment of Security Interests.  Each Borrower and
Guarantor hereby acknowledges, confirms and agrees that Agent, for the benefit
of itself and the other Lenders, has and shall continue to have valid,
enforceable and perfected first priority and senior security interests in and
liens upon all Pre-Petition Collateral heretofore granted to Agent pursuant to
the Existing Financing Agreements by Borrowers and Guarantors as in effect
immediately prior to the Petition Date to secure all of the Obligations, as well
as valid and enforceable first priority and senior security interests in and
liens upon all Post-Petition Collateral granted to Agent, for the benefit of
itself and the other Lenders, under the Financing Order, or hereunder or under
any of the other Financing Agreements or otherwise granted to or held by Agent
and Lenders to secure all of the Obligations (including the Pre-Petition
Obligations and the Post-Petition Obligations), in each case, subject only to
liens or encumbrances expressly permitted by the Loan Agreement and any other
liens or encumbrances expressly permitted by the Financing Order that may have
priority over the liens in favor of Agent and Lenders.


            2.4   Binding Effect of Documents.  Each Borrower and Guarantor
hereby acknowledges, confirms and agrees that: (a) each of the Existing
Financing Agreements to which it is a party was duly executed and delivered to
Agent and Lenders by such Borrower or Guarantor and each is in full force and
effect as of the date hereof, (b) the agreements and obligations of such
Borrower or Guarantor contained in the Existing Financing Agreements constitute
the legal, valid and binding obligations of such Borrower or Guarantor
enforceable against it in accordance with the terms thereof (except as may be
limited by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally), and such Borrower or Guarantor has no valid
defense, offset or counterclaim to the enforcement of such obligations, and (c)
Agent and Lenders are and shall be entitled to all of the rights, remedies and
benefits provided for in the Financing Agreements and the Financing Order.


3.       ADOPTION AND RATIFICATION


            3.1 Each Borrower and Guarantor hereby (a) ratifies, assumes, adopts
and agrees to be bound by all of the Existing Financing Agreements (as amended
by this Ratification Agreement and the Financing Order) to which it is a party
and (b) agrees to pay all of the Pre-Petition Obligations in accordance with the
terms of such Existing Financing Agreements, as amended by this Ratification
Agreement, and in accordance with the Financing Order.  All of the Existing
Financing Agreements (as amended by this Ratification Agreement and the
Financing Order) are hereby incorporated herein by reference and hereby are and
shall be deemed adopted and assumed in full by Borrowers and Guarantors, each as
Debtor and Debtor-in-Possession, and considered as agreements between such
Borrowers or Guarantors, on the one hand, and Agent and Lenders, on the other
hand.  Each Borrower and Guarantor hereby ratifies, restates, affirms and
confirms all of the terms and conditions of the Existing Financing Agreements,
as amended and supplemented pursuant hereto and the Financing Order, and each
Borrower and Guarantor
 
 
 
13

--------------------------------------------------------------------------------


 
agrees to be fully bound, as Debtor and Debtor-in-Possession, by the terms of
the Financing Agreements to which such Borrower or Guarantor is a party.


4.       GRANT OF SECURITY INTEREST.


As collateral security for the prompt performance, observance and payment in
full of all of the Obligations (including the Pre-Petition Obligations and the
Post-Petition Obligations), US Borrower and each Guarantor, each as Debtor and
Debtor-in-Possession, hereby grants, pledges and assigns to Agent, for the
benefit of itself and the other Lenders, and also confirms, reaffirms and
restates the prior grant to Agent and Lenders of, continuing security interests
in and liens upon, and rights of setoff against, all of the Collateral of such
Borrower or Guarantor, and Canadian Borrower hereby grants, pledges and assigns
to Agent and/or Canadian Lender (as applicable), and also confirms, reaffirms
and restates the prior grant to Agent and/or Canadian Lender of, continuing
security interests in and liens upon, and rights of setoff against, all of the
Collateral of such Borrower.


5.       ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.


In addition to the continuing representations, warranties and covenants
heretofore and hereafter made by Borrowers and Guarantors to Agent and Lenders,
whether pursuant to the Financing Agreements or otherwise, and not in limitation
thereof, each Borrower and Guarantor hereby represents, warrants and covenants
to Agent and Lenders the following (which shall survive the execution and
delivery of this Ratification Agreement), the truth and accuracy of which, or
compliance with, to the extent such compliance does not violate the terms and
provisions of the Bankruptcy Code, shall be a continuing condition of the making
of Loans by Agent and Lenders:
 
            5.1   Financing Order.  The Interim Financing Order (and, following
the expiration of the Interim Financing Period defined therein, the Final
Financing Order) has been duly entered, is valid, subsisting and continuing and
has not been vacated, modified, reversed on appeal, or vacated or modified by
any order of the Bankruptcy Court (other than as consented to by Agent) and is
not subject to any pending appeal or stay or other action by the Bankruptcy
Court which impairs or prevents the enforcement of any provision contained
therein.


            5.2   Use of Proceeds.  Notwithstanding anything to the contrary set
forth in Section 6.6 of the Loan Agreement, (a) all Loans and Letter of Credit
Accommodations provided by Agent or any Lender to Borrowers pursuant to the
Financing Orders, the Loan Agreement or otherwise, shall be used by Borrowers
for general operating and working capital purposes in the ordinary course of
business of Borrowers in accordance with the Budget pursuant to Section 5.3 of
this Ratification Agreement, and (b) unless authorized by the Bankruptcy Court
and approved by Agent in writing, no portion of any administrative expense claim
or other claim relating to the Chapter 11 Cases shall be paid with the proceeds
of Loans or Letter of Credit Accommodations provided by Agent and Lenders to
Borrowers, other than those administrative expense claims and other claims
relating to the Chapter 11 Cases directly attributable to the operation of the
business of any Borrower or Guarantor in the ordinary course of such business in
accordance with the Financing Agreements and the Budget.
 
 
14

--------------------------------------------------------------------------------




        5.3   Budget.


(a)  Borrowers have prepared and delivered to Agent an initial thirteen (13)
week Budget.  The initial thirteen (13) week Budget has been thoroughly reviewed
by Borrowers and their management and sets forth for the periods covered
thereby: (i) the projected weekly operating cash receipts for each week
commencing with the week ending January 30, 2009, (ii) the projected weekly
operating cash disbursements for each week commencing with the week ending
January 30, 2009, (iii) the projected aggregate principal amount of outstanding
Loans and Letter of Credit Accommodations for each week commencing with the week
ending January 30, 2009, and (iv) the projected weekly amounts of Loans and
Letter of Credit Accommodations available to Borrowers under the terms,
conditions and formulae of the Loan Agreement for each week commencing with the
week ending January 30, 2009 (collectively, the “Projected Information”).   The
initial thirteen (13) week Budget shall not be amended or modified without the
prior approval of Agent and the Required Lenders. By no later than 8:00 a.m.
(Central time) on the Wednesday of each week commencing on February 4, 2009,
Borrowers shall prepare and deliver to Agent an updated Budget by adding
Projection Information for the week immediately following the last week in the
then current Budget.  The Budget, as updated in accordance with the terms
hereof, shall be thoroughly reviewed by Borrowers and their management and set
forth for the periods covered thereby the Projected Information for each week
covered by such Budget.


(b)  By no later than 8:00 a.m. (Central time) on the Wednesday of each week
commencing on February 6, 2009, Borrowers shall furnish to Agent and Lenders, in
form and substance satisfactory to Agent, a report that sets forth for the
immediately preceding week a detailed comparison of the actual cash receipts,
cash disbursements, loan balance and loan availability to the Projected
Information for such weekly periods set forth in the Budget on a cumulative,
weekly roll-forward basis, together with a certification from the chief
financial officer of US Borrower that no Material Budget Deviation has occurred.


(c)  Each Borrower acknowledges, confirms and agrees that commencing with the
trailing two (2) week period ending on February 6, 2009, the trailing three (3)
week period ending on February 13, 2009, and for the trailing three (3) week
period ending on the Friday of each week thereafter: (2) the actual aggregate
weekly cash receipts during such period for all line items in the Budget shall
not be less than ninety (90%) percent of the projected aggregate weekly cash
receipts during such period for all such line items in the Budget, (3) the
actual aggregate weekly cash disbursements for “employee related expenses”,
“inventory related expenses”, “overhead related expenses” (as each such term is
defined in the Budget) and all other expenses (taken as a whole) during such
period shall not be greater than one hundred ten (110%) percent of the projected
aggregate weekly cash disbursements for each such category of expenses set forth
in the Budget during such period, and (4) the actual aggregate weekly cash
disbursements for all line items in the Budget during such period shall not be
greater than one hundred ten (110%) percent of the projected aggregate weekly
cash disbursements for all such line items set forth in the Budget during such
period.
 
 
15

--------------------------------------------------------------------------------




(d)  Each Borrower and Guarantor hereby confirms, acknowledges and agrees that
(i) a failure to maintain the minimum or maximum, as applicable, deviations in
the Budget as set forth in Section 5.3(c) hereof shall constitute a material
deviation from the Budget and an additional Event of Default (each, a “Material
Budget Deviation”) and (ii)  the failure to deliver any Budget or any reports
with respect to any Budget, in form and substance satisfactory to Agent, as
provided in Section 5.3(a) hereof shall constitute an Event of
Default.  Notwith-standing any approval by Agent or any Lender of the initial
thirteen (13) week Budget or any subsequent or amended Budgets, Agent and
Lenders will not, and shall not be required to, provide any Loans or Letter of
Credit Accommodations to Borrowers pursuant to the Budget, but shall only
provide Loans and Letters of Credit in accordance with the terms and conditions
set forth in the Loan Agreement as amended by this Ratification Agreement, the
other Financing Agreements and the Financing Order.  Agent and Lenders are
relying upon the Borrowers’ delivery of, and compliance with, the Budget in
accordance with this Section 5.3 in determining to enter into the post-petition
financing arrangements provided for herein.
 
            5.4   Retention of Investment Banker.  Within twenty five (25) days
following the Petition Date, Debtors shall retain, subject to the approval of
the Bankruptcy Court and on terms and conditions acceptable to Agent, an
investment banker acceptable to Agent (the “Investment Banker”) to assist
Debtors with, among other things, the marketing and potential sale of
substantially all the assets of Debtors on the terms and conditions set forth in
the Side Letter Agreement.
 
         5.5   Retention of Chief Restructuring Officer.
 
(a)  Within ten (10) days of the Petition Date, Borrowers and Guarantors shall
retain, subject to the terms and conditions of an employment agreement, and
shall continue to retain at all times during which the Obligations remain
outstanding, FTI Palladium Partners or such other Person acceptable to Agent as
their chief restructuring officer (the “CRO”), at the sole cost and expense of
Borrowers, on terms and conditions acceptable to Agent, and subject to approval
of the Bankruptcy Court (to the extent such approval is required by the
Bankruptcy Court).  The CRO shall assume in all respects the management of the
businesses and properties of Borrowers and Guarantors and shall, among other
things, assist Borrowers and Guarantors in the preparation of and compliance
with, on an ongoing basis, the Budget and compliance with the terms and
conditions set forth in the Financing Agreements.  The CRO shall report directly
to the Board of Directors of each Borrower and Guarantor.
 
(b)  Each Borrower and Guarantor hereby irrevocably authorizes and directs the
CRO to consult with Agent and to share with Agent and Lenders all budgets,
records, projections, financial information, reports and other information
prepared by or in the possession of the CRO relating to the Collateral or the
financial condition or operations of the businesses of Borrowers and
Guarantors.  Each Borrower and Guarantor agrees to provide the CRO with complete
access to and supervision over all of the books and records of such Borrower and
Guarantor, all of premises of such Borrower and Guarantor and to all management
and employees of such Borrower and Guarantor as and when deemed necessary by the
CRO.
 
(c)  Borrowers and Guarantors shall not amend, modify or terminate the retention
agreement with the CRO without the prior written consent of Agent.  Borrowers
and
 
 
 
16

--------------------------------------------------------------------------------


 
 
Guarantors acknowledge and agree that Borrowers and Guarantors shall cause the
CRO to keep Agent and Lenders (i) fully informed of the progress of the business
and operations of Borrowers and Guarantors and respond fully to any inquiries of
Agent and Lenders regarding the business and operations of Borrowers and
Guarantors and (ii) communicate and fully cooperate with Agent and Lenders and
share all information with Agent and Lenders regarding Borrowers and Guarantors,
and the business and operations of Borrowers and Guarantors.
 
(d)  If the CRO resigns, Borrowers and Guarantors shall immediately notify Agent
in writing and provide Agent with a copy of any notice of resignation
immediately upon the sending of such notice by such CRO.  Any replacement or
successor CRO shall be acceptable to Agent and shall be retained pursuant to a
new retention agreement on terms and conditions acceptable to Agent within five
(5) Business Days immediately following the notice of resignation of the
resigning CRO.
 
            5.6   Sale of Assets.  In connection with achieving their objectives
with respect to the potential sale of all or substantially all of their assets
and properties, Debtors hereby covenant and agree to comply with the terms and
conditions of the Side Letter Agreement.  The Side Letter Agreement shall remain
and be treated by the parties thereto as confidential, provided, that, the Side
Letter Agreement shall be filed with the Bankruptcy Court, under seal, and shall
be made available to Persons only on a need-to-know basis as reasonably
determined by the parties to the Side Letter Agreement and so long as the
recipient thereof agrees (on terms and conditions acceptable to the parties to
the Side Letter Agreement) to treat the Side Letter Agreement as strictly
confidential.
 
            5.7   Retention of Consultants.  Agent and Lenders shall have the
right to retain financial, restructuring and/or liquidation consultants at any
time to advise Agent and Lenders in connection with the operation and management
of the businesses of Borrowers and Guarantors and the conduct of the sales of
the assets of Borrowers and Guarantors contemplated hereby and by the Side
Letter Agreement.  Borrowers and Guarantors hereby agree to cooperate fully with
all such consultants and to share with such consultants, in addition to Agent,
all budgets, records, projections, financial information, reports and other
information relating to the Collateral, the financial condition or operations of
the businesses of the Borrowers and Guarantors, and the progress and results of
any sales of the assets of Borrowers and Guarantors.  Borrowers and Guarantors
agree to provide such consultants with complete access to all of their
respective books and records, all of their respective premises and all of their
respective officers, employees and other personnel as and when deemed necessary
by such consultants.
 
            5.8   Cash Management.  Borrowers and Guarantors shall promptly
provide Agent and Bank of America, N.A., in its capacity as depository bank
under certain Deposit Account Control Agreements (in such capacity, “BofA”),
with evidence, in form and substance satisfactory to Agent and BofA, that (a)
the Deposit Account Control Agreements and other deposit account arrangements
provided for under Section 6.3 of the Loan Agreement have been ratified and
amended by the parties thereto, or their respective successors in interest, in
form and substance satisfactory to Agent and BofA, to reflect the commencement
of the Chapter 11 Cases, (b) each Debtor, as Debtor and Debtor-in-Possession, is
the successor in interest to such Debtor, (c) the Obligations include both the
Pre-Petition Obligations and the Post-Petition Obligations, (d) the Collateral
includes both the Pre-Petition Collateral and the Post-Petition Collateral as
 
 
 
 
17

--------------------------------------------------------------------------------


provided for herein, and (e) BofA may setoff against any accounts maintained by
Borrowers and Guarantors with BofA for amounts owed to BofA under the Cash
Management Agreement in an amount not to exceed $200,000.  Except to the extent
otherwise directed by an Order of the Bankruptcy Court, BofA and other the
Lenders shall continue to enjoy the rights and remedies afforded them under the
Deposit Account Control Agreements and other bank account agreements entered
into prior to the Petition Date among Borrowers, Guarantors and Lenders,
including but not limited to the right to charge back returned items to the bank
accounts subject to such agreements or to setoff for overdrafts in the
accounts.  Borrowers and Guarantors shall continue to perform their obligations
under the terms of the Deposit Account Control Agreements and such other bank
account agreements, including their obligations to pay or honor any bank fees in
connection with the accounts subject to such agreements.
 
            5.9   ERISA.   Each Borrower and Guarantor hereby represents and
warrants with, to and in favor of Agent and Lenders that (a) there are no liens,
security interests or encumbrances upon, in or against any assets or properties
of any Borrower or Guarantor arising under ERISA, whether held by the Pension
Benefit Guaranty Corporation (the “PBGC”) or the contributing sponsor of, or a
member of the controlled group thereof, any pension benefit plan of any Borrower
or Guarantor and (b) no notice of lien has been filed by the PBGC (or any other
Person) pursuant to ERISA against any assets or properties of any Borrower or
Guarantor.


            5.10 Information Certificate.  Within twenty (20) days following the
date hereof, Borrowers and Guarantors shall deliver to Agent, in form and
substance satisfactory to Agent, an updated Information Certificate for
Borrowers and Guarantors, duly authorized, executed and delivered by each
Borrower and Guarantor.


            5.11 Pledge of Canadian Borrower Stock.  Within seven (7) days
following the date hereof, Borrowers and Guarantors shall deliver to Agent (a) a
Pledge and Security Agreement, in form and substance satisfactory to Agent, by
US Borrower in favor of Agent providing for the pledge of sixty-five (65%)
percent of the shares of Capital Stock of Canadian Borrower, which agreement
shall be duly authorized, executed and delivered by US Borrower, and (b)
originals of the stock certificates (if any) representing such shares, together
with stock powers duly executed in blank with respect thereto (if
applicable).  The pledge of the remaining shares of the Capital Stock of
Canadian Borrower shall be addressed in the Final Order.


6.      DIP FACILITY FEE.


Borrowers shall pay to Agent, for the account of Lenders (to the extent and in
accordance with the arrangements between Agent and each Lender), a
debtor-in-possession financing facility fee, in the amount of $800,000, on
account of the financing provided by Agent and Lenders to Borrowers in the
Chapter 11 Cases, which fee shall be fully earned and due and payable on the
date hereof.  Agent may, at its option, charge the debtor-in-possession
financing facility directly to the loan account of Borrowers maintained by
Agent.


7.      AMENDMENTS TO LOAN AGREEMENT.


            7.1   Loans.  Section 2.1 of the Loan Agreement is hereby amended by
adding the following new subsection (e) at the end of such Section:
 
 
 
18

--------------------------------------------------------------------------------




“(e)  Notwithstanding anything to the contrary in this Section 2.1, (i) on the
effective date of the Ratification Agreement, all of the Pre-Petition Additional
Loans (as defined in Section 2.1 of the Ratification Agreement) shall
automatically be deemed to constitute Prime Rate Loans based on Intellectual
Property Availability and shall no longer be deemed to constitute Loans under
Section 12.8 of the Loan Agreement, and (ii) at all times during which the then
outstanding principal amount of the Loans equals or is less than the amount of
Intellectual Property Availability, all Loans shall be deemed to constitute
Prime Rate Loans based on Intellectual Property Availability, and at any time
that the then outstanding principal amount of the Loans exceeds the amount of
Intellectual Property Availability, all Loans in excess of the amount of
Intellectual Property Availability shall be deemed to constitute Prime Rate
Loans (other than Prime Rate Loans based on Intellectual Property
Availability).”
 
            7.2   Letter of Credit Fee.  Section 2.2(b) of the Loan Agreement is
hereby amended by deleting the reference therein to “one and three-quarters
(1.75%) percent” and replacing it with “five and three-quarters (5¾ %) percent”.


            7.3   Limits and Sublimits.  Section 2 of the Loan Agreement is
hereby amended by adding the following new Section 2.5 at the end of such
Section:


“2.5  Limits and Sublimits.  All limits and sublimits set forth in this
Agreement, and any formula or other provision to which a limit or sublimit may
apply, shall be determined on an aggregate basis considering together both the
Pre-Petition Obligations and the Post-Petition Obligations.”


            7.4    Eurodollar Rate Loans. Notwithstanding anything to the
contrary contained in the Loan Agreement, including, without limitation,
Sections 3.1(b) and (c) thereof, effective as of the date hereof:


(a)  Borrowers shall not request and Lenders shall not make any Eurodollar Rate
Loans;


(b)  the Interest Rate in respect of all Loans made on or after the date hereof
shall be the Interest Rate applicable to Prime Rate Loans;


(c)  Borrowers shall not request that any Eurodollar Rate Loans outstanding
prior to the date hereof continue for any additional Interest Period; and


(d)  Borrowers shall not request that any Prime Rate Loans be converted to
Eurodollar Rate Loans and Agent shall not be obligated to convert any such Prime
Rate Loans to Eurodollar Rate Loans;


provided, however, that the provisions of the Loan Agreement applicable to
Eurodollar Rate Loans shall remain in effect with respect to any Loans for which
Borrowers had elected to be
 
 
 
 
19

--------------------------------------------------------------------------------


 
 
treated as a Eurodollar Rate Loan prior to the Petition Date until the end of
the then-applicable Interest Period.


            7.5   Unused Line Fee.  Section 3.2(a) of the Loan Agreement is
hereby amended by deleting such Section in its entirety and replacing it with
the following:
 
“(a)  US Borrower shall pay to Agent, for the ratable benefit of Lenders,
monthly an unused line fee at a rate equal to .375% per annum calculated upon
the amount by which the Maximum Credit exceeds the average daily principal
balance of the outstanding Loans and Letter of Credit Accommodations during the
immediately preceding month (or part thereof) while this Agreement is in effect
and for so long thereafter as any of the Obligations are outstanding.  Such fee
shall be payable on the first day of each month in arrears.”
 
            7.6   Grant of Security Interest.  Section 5.1(b) of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:
 
“(b)  [Intentionally Deleted].”
 
            7.7   Payments.  Section 6.4(c) of the Loan Agreement is hereby
amended by inserting the following immediately prior to the period at the end of
such Section:
 
“and (v) at all times, an amount of the Loans up to the amount of
the Intellectual Property Availability shall be deemed to constitute Prime Rate
Loans based on Intellectual Property Availability, and any Loans in excess of
the amount of Intellectual Property Availability shall be deemed to constitute
Prime Rate Loans (other than Prime Rate Loans based on Intellectual Property
Availability)”.
 
            7.8   Collateral Reporting.
 
(a)  Section 7.1(a)(i) of the Loan Agreement is hereby amended by deleting the
reference to “as soon as possible after the end of other every week (but in any
event by the close of business in Chicago on the third (3rd) Business Day after
the end of each such period), or in the event that the aggregate amount of the
Excess Availability of Borrowers is less than $25,000,000, at Agent’s option, as
soon as possible after the end of each week (but in any event by the close of
business in Chicago on the third (3rd) Business Day after the end of each such
period),” and replacing it with the following:


“as soon as possible after the end of each week (but in any event by the close
of business in Chicago on the third (3rd) Business Day after the end of each
week), or more frequently as Agent may request,”.
 
(b)  Section 7.1(a)(ii) of the Loan Agreement is hereby amended by deleting the
reference to “on a monthly basis or in the event that the aggregate amount of
the Excess Availability of Borrowers is less than $25,000,000 or a Default or
Event of Default shall exist or have occurred and be continuing, in each case at
Agent’s option, as soon as possible after the end of each week,” and replacing
it with the following:
 
 
20

--------------------------------------------------------------------------------




“as soon as possible after the end of each week (but in any event by the close
of business in Chicago on the third (3rd) Business Day after the end of each
week), or more frequently as Agent may request,”.
 
            7.9    Inventory Covenants.  Section 7.3(d) of the Loan Agreement is
hereby amended by deleting such Section in its entirety and replacing it with
the following:
 
“(d) upon Agent's request, Borrowers shall, at their expense, no more than four
(4) times in any twelve (12) month period, but at any time or times as Agent may
request on or after an Event of Default and for so long as the same is
continuing, deliver or cause to be delivered to Agent written appraisals as to
the Inventory in form, scope and methodology acceptable to Agent and by an
appraiser acceptable to Agent, addressed to Agent and Lenders and upon which
Agent and Lenders are expressly permitted to rely (provided, that, any appraisal
requested at such time as an Event of Default exists or has occurred and is
continuing shall not be considered for purposes of the limitation on the number
of appraisals provided for herein);”
 
            7.10  Right to Cure.  Section 7.6 of the Loan Agreement is hereby
amended by deleting such Section in its entirety and replacing it with the
following:
 
“7.6  Right to Cure.  Agent may, at its option, upon notice to US Borrower, (a)
cure any default by any Borrower or Guarantor under any material agreement with
a third party that affects the Collateral, its value or the ability of Agent to
collect, sell or otherwise dispose of the Collateral or the rights and remedies
of Agent or any Lender therein or the ability of any Borrower or Guarantor to
perform its obligations hereunder or under any of the other Financing
Agreements, (b) pay or bond on appeal any judgment entered against any Borrower
or Guarantor, (c) discharge taxes, liens, security interests or other
encumbrances at any time levied on or existing with respect to the Collateral
and pay any amount, incur any expense or perform any act which, in Agent's
judgment, is necessary or appropriate to preserve, protect, insure or maintain
the Collateral and the rights of Agent and Lenders with respect thereto.  Agent
may add any amounts so expended to the Obligations and charge any Borrower's
account therefor, such amounts to be repayable by Borrowers on demand.  Agent
and Lenders shall be under no obligation to effect such cure, payment or bonding
and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Borrower or Guarantor.  Any payment made or other action taken
by Agent or any Lender under this Section shall be without prejudice to any
right to assert an Event of Default hereunder and to proceed accordingly.”


            7.11  Intellectual Property Covenants.  Section 7 of the Loan
Agreement is hereby amended by inserting the following Section immediately
following Section 7.7:
 
“7.8  Intellectual Property Covenants.  
 
With respect to the Intellectual Property, in addition to and not in limitation
of the covenants set forth in the
 
 
 
21

--------------------------------------------------------------------------------


 
 
 
       Trademark Security Documents, upon Agent's request, Borrowers shall, at
their expense, no more than two (2) times in any six (6) month period, but at
any time or times as Agent may request upon the occurrence and during the
continuance of an Event of Default, deliver or cause to be delivered to Agent
written appraisals as to the Intellectual Property in form, scope and
methodology acceptable to Agent and by an appraiser acceptable to Agent,
addressed to Agent and Lenders and upon which Agent and Lenders are expressly
permitted to rely.”
 
            7.12  Financial Statements and Other Information.


(a)  Section 9.6(a) of the Loan Agreement is hereby amended by deleting in its
entirety the proviso appearing at the end of the second sentence of such
Section.


(b)  Section 9.6 of the Loan Agreement is hereby amended by adding the following
new subsection (e) to the end of such Section:


“(e)  Each Borrower and Guarantor shall provide Agent and Lenders with copies of
all financial reports, schedules and other materials and information at any time
furnished by or on behalf of any Borrower or Guarantor to the Bankruptcy Court,
the U.S. Trustee, any creditors’ committee or such Borrower’s or Guarantor’s
shareholders, concurrently with the delivery thereof.”


            7.13  Sale of Assets, Etc.  Notwithstanding anything to the contrary
contained in Section 9.7(b) of the Loan Agreement or any other provision of the
Loan Agreement or any of the other Financing Agreements, Borrowers and
Guarantors shall not directly or indirectly sell, transfer, lease, encumber,
return or otherwise dispose of any portion of the Collateral or any other assets
of Borrowers and Guarantors, including, without limitation, assume, reject or
assign any leasehold interest or enter into any agreement to return Inventory to
vendor, whether pursuant to Section 546 of the Bankruptcy Code or otherwise,
without the prior written consent of Agent and the Required Lenders (and no such
consent shall be implied, from any other action, inaction or acquiescence by
Agent or any Lender) except for sales of Borrowers' and Guarantors' Inventory in
the ordinary course of their business.


            7.14  Indebtedness.  Notwithstanding anything to the contrary
contained in Section 9.9 of the Loan Agreement or any other provision of the
Loan Agreement or any of the other Financing Agreements, Borrowers and
Guarantors shall not, and shall not permit any Subsidiary to, incur, create,
assume, become or be liable in any manner with respect to, or permit to exist,
any new Indebtedness, or guarantee, assume, endorse, or otherwise become
responsible for (directly or indirectly), any new Indebtedness, performance,
obligations or dividends of any other Person, without in each case the prior
written consent of Agent and the Required Lenders (and no such consent shall be
implied, from any other action, inaction or acquiescence by Agent or any
Lender), except to the extent set forth in the Budget.


            7.15  Loans, Investments, Etc.  Notwithstanding anything to the
contrary contained in Section 9.10 of the Loan Agreement or any other provision
of the Loan Agreement or any of the other Financing Agreements, each Borrower
and Guarantor shall not, and shall not permit any Subsidiary to, directly or
indirectly, make any loans or advance money or property to
 
 
22

--------------------------------------------------------------------------------


 
any person, or invest in (by capital contribution, dividend or otherwise) or
purchase or repurchase the Capital Stock or Indebtedness or all or a substantial
part of the assets or property of any person, or form or acquire any
Subsidiaries, or agree to do any of the foregoing, without in each case the
prior written consent of Agent and the Required Lenders (and no such consent
shall be implied, from any other action, inaction or acquiescence by Agent or
any Lender), except to the extent set forth in the Budget.


            7.16  Dividends and Redemptions.  Notwithstanding anything to the
contrary contained in Section 9.11 of the Loan Agreement or any other provision
of the Loan Agreement or any of the other Financing Agreements, each Borrower
and Guarantor shall not, directly or indirectly, declare or pay any dividends on
account of any shares of class of any Capital Stock of such Borrower or
Guarantor now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of Capital Stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration or
apply or set apart any sum, or make any other distribution (by reduction of
capital or otherwise) in respect of any such shares or agree to do any of the
foregoing, without in each case the prior written consent of Agent and the
Required Lenders (and no such consent shall be implied, from any other action,
inaction or acquiescence by Agent or any Lender).


            7.17  Minimum Excess Availability.  Section 9.17 of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:


“9.17  Minimum Excess Availability.  US Borrower shall maintain at all times
Excess Availability in an amount of not less than the greater of (a)
eighty-five (85%) percent of the amount of Excess Availability projected in the
then applicable Budget and (b) $10,000,000.”


            7.18  Events of Default.


(a)  Section 10.1(a) of the Loan Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:


“(a) (i) any Borrower fails to pay any of the Obligations when due or (ii) any
Borrower or Obligor fails to perform any of the covenants contained in Sections
9.4, 9.13, 9.14, 9.15, and 9.16 of this Agreement and such failure shall
continue for ten (10) days; provided, that, such ten (10) day period shall not
apply in the case of: (A) any failure to observe any such covenant which is not
capable of being cured at all or within such ten (10) day period or which has
been the subject of a prior failure within a three (3) month period or (B) an
intentional breach by any Borrower or Obligor of any such covenant or (iii) any
Borrower or Obligor fails to perform any of the terms, covenants, conditions or
provisions contained in this Agreement or any of the other Financing Agreements
other than those described in Sections 10.1(a)(i) and 10.1(a)(ii) above;”
 
(b)  Section 10.1(c) of the Loan Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:
 
 
 
23

--------------------------------------------------------------------------------




“(c)  any Obligor revokes or terminates or purports to revoke or terminate or
fails to perform any of the terms, covenants, conditions or provisions of any
guarantee or other Financing Agreement in favor of Agent or any Lender;”.


(c)  Section 10.1(f) of the Loan Agreement is hereby amended by (i) deleting the
reference to “forty-five (45) days” and replacing it with “thirty (30) days” and
(ii) deleting each reference to “any Borrower or Guarantor” and replacing it
with “any Obligor (other than Debtors)”.


(d)  Section 10.1(g) of the Loan Agreement is hereby amended by deleting each
reference to “any Borrower or Guarantor” and replacing it with “any Obligor
(other than Debtors)”.


(e)  Section 10.1(i) of the Loan Agreement is hereby amended by deleting clause
(iii) from such Section in its entirety and replacing it with the following:


“(iii)  any security interest provided for herein or in any of the other
Financing Agreements shall cease to be a valid and perfected priority security
interest in any of the Collateral purported to be subject thereto (except as
otherwise permitted herein or therein)”.


(f)  Section 10.1 of the Loan Agreement is hereby amended by (i) deleting the
reference to the word “or” at the end of subsection (m) of such Section, (ii)
replacing the period appearing at the end of subsection (n) of such Section with
a semicolon, and (iii) adding the following to the end of such Section:


“(o)  the occurrence of any condition or event which permits Agent or any Lender
to exercise any of the rights and remedies set forth in the Financing Order,
including, without limitation, any Event of Default (as defined in the Financing
Order);


(p)  the termination or non-renewal of the Financing Agreements as provided for
in the Financing Order;


(q) any Borrower or Guarantor suspends or discontinues or is enjoined by any
court or Governmental Authority from continuing to conduct all or any material
part of its business, or a trustee, receiver or custodian is appointed for any
Borrower or Guarantor, or any of their respective properties;


(r)  any act, condition or event occurring after the Petition Date that has or
would reasonably expect to have a Material Adverse Effect;


(s)  the conversion of any Chapter 11 Case to a case under Chapter 7 of the
Bankruptcy Code;
 
 
24

--------------------------------------------------------------------------------




(t)  the dismissal of any Chapter 11 Case or any subsequent Chapter 7 case,
either voluntarily or involuntarily or the termination, suspension or
modification of the stay of proceedings in the Chapter 11 Cases, either
voluntarily or involuntarily; or


(u)  the grant of a lien on or other interest in any property of any Borrower or
Guarantor other than a lien or encumbrance permitted by Section 9.8 hereof or by
the Financing Order or an administrative expense claim other than such
administrative expense claim permitted by the Financing Order or this
Ratification Agreement by the grant of or allowance by the Bankruptcy Court
which is superior to or ranks in parity with Agent’s and Lenders’ security
interests in or liens upon the Collateral or their Superpriority Claim (as
defined in the Financing Order);


(v)  the Financing Order shall be reversed, revoked, remanded, stayed,
rescinded, vacated, modified in a manner that is adverse or could reasonably be
expected to be adverse to the interests of Agent or any Lenders, or amended on
appeal or by the Bankruptcy Court without the prior written consent of Agent
(and no such consent shall be implied from any other authorization or
acquiescence by Agent or any Lender);


(w)  the appointment of a trustee pursuant to Sections 1104(a)(1) or 1104(a)(2)
of the Bankruptcy Code;


(x)  the appointment of an examiner with expanded powers pursuant to Section
1104(a) of the Bankruptcy Code;


(y)  the filing of a plan of reorganization or liquidation by or on behalf of
any Borrower or Guarantor, to which Agent and Lenders have not consented in
writing, which does not provide for payment in full of all Obligations on the
effective date thereof in accordance with the terms and conditions contained
herein;


(z) the confirmation of any plan of reorganization or liquidation in the Chapter
11 Case of any Borrower or Guarantor, to which Agent and Lenders have not
consented to in writing, which does not provide for payment in full of all
Obligations on the effective date thereof in accordance with the terms and
conditions contained herein;


(aa) any Borrower or Obligor makes an assignment for the benefit of creditors,
makes or sends notice of a bulk transfer or calls a meeting of its creditors or
principal creditors in connection with a moratorium or adjustment of the
Indebtedness due to them; or
 
 
25

--------------------------------------------------------------------------------




(bb)  the Final Financing Order shall not have been entered by the Bankruptcy
Court, and become effective, within thirty (30) days of the Petition Date.”


            7.19  Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.   Section 11.1(a) of the Loan Agreement is hereby amended by adding the
following at the end of such Section:


“except to the extent that the provisions of the Bankruptcy Code are applicable
and specifically conflict with the foregoing.”


            7.20  Additional Loans.  Section 12.8 of the Loan Agreement is
hereby amended by deleting the reference to “$10,000,000” and replacing it with
“the Specified Overadvance Limit”.


            7.21  Special Agent Advances.  Section 12.11(a)(ii) of the Loan
Agreement is hereby amended by deleting the reference to “$10,000,000” and
replacing it with “the Specified Overadvance Limit”.


            7.22  Term.  Section 13.1(a) of the Loan Agreement is hereby amended
by deleting the first sentence of such Section in its entirety and replacing it
with the following:


“This Agreement and the other Financing Agreements shall become effective as of
the date set forth on the first page hereof and shall continue in full force and
effect for a term ending on the earlier to occur of (i) July 1, 2009, (ii) the
confirmation of a plan of reorganization or liquidation for any Debtor in the
Chapter 11 Cases, (iii) the closing of any sale or sales of Collateral
consummated in accordance with the terms and conditions contained in this
Agreement and the other Financing Agreements that result in the payment in full
of all Obligations in accordance with the terms and conditions contained in this
Agreement and the other Financing Agreements or (iv) the last termination date
set forth in the Interim Financing Order, unless the Final Financing Order has
been entered prior to such date, and in such event, then the last termination
date set forth in the Final Financing Order (the earlier to occur of clauses
(i), (ii) and (iii) referred to herein as the “Maturity Date”); provided, that,
this Agreement and all other Financing Agreements must be terminated
simultaneously.”


            7.23  Notices.  Section 13.3 of the Loan Agreement is hereby amended
by adding that any notices, requests and demands also be sent to the following
parties:
 
 

 
to any Borrower or Guarantor:
Hartmarx Corporation
101 North Wacker Drive
Chicago, Illinois 60606
Attention: Executive Vice President and Chief Financial Officer
Telecopy No. (312) 855-3799
 

 
 
26

--------------------------------------------------------------------------------


 
 
 



 
with a copy to
Hartmarx Corporation
101 North Wacker Drive
Chicago, Illinois 60606
Attention: General Counsel
Telecopy No. (312) 357-5807
 
 
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive
Chicago, IL  60606
Attention:  George N. Panagakis, Esq.
Telecopy No.: 312-407-8586
 
 
If to Agent:
Wachovia Capital Finance Corporation (Central)
150 South Wacker Drive, Suite 2200
Chicago, Illinois 60606-4401
Attention: Portfolio Manager
Telecopy No.: 312-332-0424
 
 
with a copy to:
Otterbourg, Steindler, Houston & Rosen, P.C.
230 Park Avenue
New York, New York  10169
Attn: Jonathan N. Helfat, Esq.
Telecopy No.: (212) 682-6104



8.      RELEASE.
 
            8.1   Release of Pre-Petition Claims.


(a)  Upon the earlier of (i) the entry of the Final Financing Order, or (ii) the
entry of an Order extending the term of the Interim Financing Order beyond
thirty (30) calendar days after the date of the Interim Financing Order, in
consideration of the agreements of Agent and Lenders contained herein and the
making of any Loans by Agent and Lenders, each Borrower and Guarantor, pursuant
to the Loan Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, on behalf of itself and
its respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent, each Lender and their respective successors and assigns, and
their present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees and other
representatives (Agent, each Lender and all such other parties being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Pre-Petition
Released Claim” and collectively, “Pre-Petition Released Claims”) of every name
and nature, known or unknown, suspected or unsuspected, both at law and in
equity, which any Borrower or Guarantor, or any of their respective successors,
assigns, or other legal representatives may now
 
 
27

--------------------------------------------------------------------------------


 
or hereafter own, hold, have or claim to have against the Releasees or any of
them for, upon, or by reason of any nature, cause or thing whatsoever which
arises at any time on or prior to the day and date of this Ratification
Agreement, including, without limitation, for or on account of, or in relation
to, or in any way in connection with the Loan Agreement, as amended and
supplemented through the date hereof, and the other Financing Agreements.


(b)  Upon the earlier of (i) the entry of the Final Financing Order or (ii) the
entry of an Order extending the term of the Interim Financing Order beyond
thirty (30) calendar days after the date of the Interim Financing Order, each
Borrower and Guarantor, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with each Releasee that it will not sue (at law, in equity,
in any regulatory proceeding or otherwise) any Releasee on the basis of any
Pre-Petition Released Claim released, remised and discharged by each Borrower
and Guarantor pursuant to this Section 8.1.  If any Borrower or Guarantor
violates the foregoing covenant, Borrowers and Guarantors agree to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys' fees and costs incurred by any Releasee as a result of
such violation.


            8.2   Release of Post-Petition Claims. Upon (a) the receipt by
Agent, on behalf of itself and the other Lenders, of payment in full of all
Obligations in cash or other immediately available funds, plus cash collateral
or other collateral security acceptable to Agent to secure any Obligations that
survive or continue beyond the termination of the Financing Agreements, and (b)
the termination of the Financing Agreements (the “Payment Date”), in
consideration of the agreements of Agent and Lenders contained herein and the
making of any Loans by Agent and Lenders, each Borrower and Guarantor hereby
covenants and agrees to execute and deliver in favor of Agent and Lenders a
valid and binding termination and release agreement, in form and substance
satisfactory to Agent.  If any Borrower or Guarantor violates such covenant,
Borrowers and Guarantors agree to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.


            8.3   Releases Generally.


(a)  Each Borrower and Guarantor understands, acknowledges and agrees that the
releases set forth above in Sections 8.1 and 8.2 hereof  may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such releases.


(b)  Each Borrower and Guarantor agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final and unconditional nature of the
releases set forth in Section 8.1 hereof and, when made, Section 8.2 hereof.
 
 
28

--------------------------------------------------------------------------------




9.       CONDITIONS PRECEDENT.


In addition to any other conditions contained herein or the Loan Agreement, as
in effect immediately prior to the Petition Date, with respect to the Loans and
other financial accommodations available to Borrowers (all of which conditions,
except as modified or made pursuant to this Ratification Agreement shall remain
applicable to the Loans and be applicable to other financial accommodations
available to Borrowers), the following are conditions to Agent's and Lenders'
obligation to extend further loans, advances or other financial accommodations
to Borrowers pursuant to the Loan Agreement:


            9.1   Agent shall have received, in form and substance satisfactory
to Agent, this Ratification Agreement and all of the other Financing Agreements
to be delivered in connection herewith, duly authorized, executed and delivered
by each Borrower and Guarantor;


            9.2   Agent shall have received from Borrowers and Guarantors all
financial information, projections, budgets, business plans, cash flows and such
other information as Agent and Lenders shall have reasonably requested from
Borrowers and Guarantors;


            9.3   as of the Petition Date, the Existing Financing Agreements
shall not have been terminated;
 
            9.4   no trustee, examiner with expanded powers or receiver or the
like shall have been appointed or designated with respect to any Borrower or
Guarantor, as Debtor and Debtor-in-Possession, or its respective business,
properties and assets and no motion or proceeding shall be pending seeking such
relief;


            9.5   the Interim Financing Order or other Orders of the Bankruptcy
Court shall ratify and amend the Blocked Account Agreement and deposit account
arrangements of Borrowers and Guarantors to reflect the commencement of the
Chapter 11 Cases, that each Debtor, as Debtor and Debtor-in-Possession, is the
successor in interest to such Borrower or Guarantor, as the case may be, that
the Obligations include both the Pre-Petition Obligations and the Post-Petition
Obligations, that the Collateral includes both the Pre-Petition Collateral and
the Post-Petition Collateral as provided for in this Ratification Agreement;


            9.6   the execution or delivery to Agent and Lenders of all other
Financing Agreements, and other agreements, documents and instruments which, in
the good faith judgment, of Agent are necessary or appropriate


            9.7   the implementation of the terms of this Ratification Agreement
and the other Financing Agreements, as modified pursuant to this Ratification
Agreement, all of which contains provisions, representations, warranties,
covenants and Events of Default, as are satisfactory to Agent and its counsel;


            9.8   satisfactory review by counsel for Agent of legal issues
attendant to the post-petition financing transactions contemplated hereunder;


            9.9   each Borrower and Guarantor shall comply in full with the
notice and other requirements of the Bankruptcy Code and the applicable
Bankruptcy Rules with respect to any relevant Financing Order in a manner
acceptable to Agent and its counsel, and an Interim
 
 
 
29

--------------------------------------------------------------------------------


Financing Order shall have been entered by the Bankruptcy Court (the “Interim
Financing Order”), in form and substance satisfactory to Agent, authorizing the
secured financing under the Financing Agreements as ratified and amended
hereunder on the terms and conditions set forth in this Ratification Agreement
and, among other things, modifying the automatic stay, authorizing and granting
the senior security interest in liens in favor of Agent and Lenders described in
this Ratification Agreement and in the Financing Order, and granting
super-priority expense claims to Agent and Lenders with respect to all
obligations due Agent and Lenders.  The Interim Financing Order shall authorize
post-petition financing under the terms set forth in this Ratification Agreement
in an amount acceptable to Agent and Lenders, in their sole discretion, and it
shall contain such other terms or provisions as Agent and its counsel shall
require;


            9.10  with respect to further credit after expiration of the Interim
Financing Order, on or before the expiration of the Interim Financing Order, the
Bankruptcy Court shall have entered a Final Financing Order authorizing the
secured financing on the terms and conditions set forth in this Ratification
Agreement, granting to Agent and Lenders the senior security interests and liens
described above and super-priority administrative expense claims described above
(except as otherwise specifically provided in the Interim Financing Order), and
modifying the automatic stay and other provisions required by Agent and its
counsel (“Final Financing Order”).  Neither Agent nor any Lender shall provide
any Loans (or other financial accommodations) other than those authorized under
the Interim Financing Order unless, on or before the expiration of the Interim
Financing Order, the Final Financing Order shall have been entered, and there
shall be no appeal or other contest with respect to either the Interim Financing
Order or the Final Financing Order and the time to appeal to contest such order
shall have expired;


            9.11  other than the voluntary commencement of the Chapter 11 Cases,
no material impairment of the priority of Agent's and Lenders' security
interests in the Collateral shall have occurred from the date of the latest
field examinations of Agent and Lenders to the Petition Date; and


            9.12  no Event of Default shall have occurred or be existing under
any of the Existing Financing Agreements, as modified pursuant hereto, and
assumed by Borrowers and Guarantors.


10.     MISCELLANEOUS.


            10.1  Amendments and Waivers.  Neither this Ratification Agreement
nor any other instrument or document referred to herein or therein may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.


            10.2  Further Assurances.  Each Borrower and Guarantor shall, at its
expense, at any time or times duly execute and deliver, or shall use its best
efforts to cause to be duly executed and delivered, such further agreements,
instruments and documents, including, without limitation, additional security
agreements, collateral assignments, UCC or PPSA financing statements or
amendments or continuations thereof, landlord's or mortgagee's waivers of liens
 
 
 
30

--------------------------------------------------------------------------------


 
and consents to the exercise by Agent and Lenders of all the rights and remedies
hereunder, under any of the other Financing Agreements, any Financing Order or
applicable law with respect to the Collateral, and do or use its best efforts to
cause to be done such further acts as may be reasonably necessary or proper in
Agent's opinion to evidence, perfect, maintain and enforce the security
interests of Agent and Lenders, and the priority thereof, in the Collateral and
to otherwise effectuate the provisions or purposes of this Ratification
Agreement, any of the other Financing Agreements or the Financing Order.  Upon
the request of Agent, at any time and from time to time, each Borrower and
Guarantor shall, at its cost and expense, do, make, execute, deliver and record,
register or file updates to the filings of Agent and Lenders with respect to the
Intellectual Property with the United States Patent and Trademark Office, the
financing statements, mortgages, deeds of trust, deeds to secure debt, and other
instruments, acts, pledges, assignments and transfers (or use its best efforts
to cause the same to be done) and will deliver to Agent and Lenders such
instruments evidencing items of Collateral as may be requested by Agent.  Upon
the request of Agent, at any time and from time to time, Borrowers and
Guarantors shall, at their cost and expense deliver to Agent any financial
information, projections, budgets, business plans, cash flows and such other
information as Agent shall reasonably request.


            10.3  Headings.  The headings used herein are for convenience only
and do not constitute matters to be considered in interpreting this Ratification
Agreement.


            10.4  Counterparts.  This Ratification Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all of which shall together constitute one and the same agreement.  In making
proof of this Ratification Agreement, it shall not be necessary to produce or
account for more than one counterpart thereof signed by each of the parties
hereto.  Delivery of an executed counterpart of this Ratification Agreement by
telefacsimile shall have the same force and effect as delivery of an original
executed counterpart of this Ratification Agreement.  Any party delivering an
executed counterpart of this Ratification Agreement by telefacsimile also shall
deliver an original executed counterpart of this Ratification Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Ratification Agreement as
to such party or any other party.


            10.5  Additional Events of Default.  The parties hereto acknowledge,
confirm and agree that the failure of any Borrower or Guarantor to comply with
any of the covenants, conditions and agreements contained herein or in any other
agreement, document or instrument at any time executed by such Borrower or
Guarantor in connection herewith shall constitute an Event of Default under the
Financing Agreements.


            10.6  Costs and Expenses.  In addition to and not in limitation of
the provisions of Section 9.21 of the Loan Agreement, Borrowers shall pay to
Agent on demand all costs and expenses that Agent and Lenders shall pay or incur
in connection with the negotiation, preparation, consummation, administration,
enforcement, and termination of this Ratification Agreement, the other Financing
Agreements or the Financing Order, including, without limitation: (a) reasonable
attorneys' and paralegals' fees and disbursements of counsel to, and reasonable
fees and expenses of consultants, accountants and other professionals retained
by, Agent and Lenders; (b) costs and expenses (including reasonable attorneys'
and paralegals' fees
 
 
 
 
31

--------------------------------------------------------------------------------


 
and disbursements) for any amendment, supplement, waiver, consent, or subsequent
closing in connection with this Ratification Agreement, the other Financing
Agreements, the Financing Order, and the transactions contemplated hereby and
thereby; (c) taxes, fees and other charges for recording any agreements or
documents with any Governmental Authority, and the filing of UCC or PPSA
financing statements and continuations, and other actions to perfect, protect,
and continue the security interests and liens of Agent in the Collateral; (d)
sums paid or incurred to pay any amount or take any action required of Borrowers
and Guarantors under the Financing Agreements or the Financing Order that
Borrowers and Guarantors fail to pay or take; (e) costs of appraisals,
inspections and verifications of the Collateral and including travel, lodging,
and meals for inspections of the Collateral and the Debtors’ operations by Agent
or its agents and to attend court hearings or otherwise in connection with the
Chapter 11 Cases; (f) costs and expenses of preserving and protecting the
Collateral; (g) all out-of-pocket expenses and costs heretofore and from time to
time hereafter incurred by Agent during the course of periodic field
examinations of the Collateral and Debtors' operations, plus a per diem charge
at the rate of $1,000 per person per day for Agent’s examiners in the field and
office; provided, that, so long as no Default or Event of Default shall exist or
have occurred and be continuing, Debtors shall not be required to pay such per
diem charge for more than four (4) such field examinations in any twelve (12)
month period (and any field examinations conducted at such time as a Default or
Event of Default shall exist or have occurred and be continuing shall not be
deemed to constitute a field examination for purposes of such limitation); and
(h) costs and expenses (including attorneys' and paralegals' fees and
disbursements) paid or incurred to obtain payment of the Obligations, enforce
the security interests and liens of Agent and Lenders, sell or otherwise realize
upon the Collateral, and otherwise enforce the provisions of this Ratification
Agreement, the other Financing Agreements or the Financing Order, or to defend
any claims made or threatened against Agent or any Lender arising out of the
transactions contemplated hereby (including, without limitation, preparations
for and consultations concerning any such matters).  The foregoing shall not be
construed to limit any other provisions of the Financing Agreements regarding
costs and expenses to be paid by Borrowers.  All sums provided for in this
Section shall be part of the Obligations, shall be payable on demand, and shall
accrue interest after demand for payment thereof at the highest rate of interest
then payable under the Financing Agreements.  Agent is hereby irrevocably
authorized to charge any amounts payable hereunder directly to any account
maintained by Agent with respect to any Borrower or Guarantor.


            10.7  Effectiveness.  This Ratification Agreement shall become
effective upon the execution hereof by Agent and Lenders and the entry of the
Interim Financing Order.


            10.8  Governing Law.  The validity, interpretation and enforcement
of this Agreement and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of Illinois but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
Illinois unless otherwise expressly provided in a Financing Agreement, except to
the extent that the provisions of the Bankruptcy Code are applicable and
specifically conflict with the foregoing.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Ratification Agreement
to be duly executed as of the day and year first above written.
 
 



 
AGENT AND LENDERS
     
WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL), as Agent
and as Lender
     
By:
 /s/ Anthony Vizgirda  
Name:     Anthony Vizgirda
 
Title:        Director
     
BANK OF AMERICA, N.A.,
as a Lender
     
By:
 /s/ illegible  
Name:     illegible
 
Title:        Sennior Vice President
     
JPMORGAN BUSINESS CREDIT CORP., as a Lender
     
By:
 /s/ Christopher D. Zawie  
Name:     Christopher D. Zawie
 
Title:        Senior Vice President
     
WELLS FARGO FOOTHILL, LLC,
as a Lender
     
By:
 /s/ Yelena Kravchuk  
Name:     Yelena Kravchuk
 
Title:         Vice President
     
WEBSTER BUSINESS CREDIT,
as a Lender
     
By:
 /s/ Julian Vigder  
Name:     Julian Vigder
 
Title:        AVP







 [SIGNATURES CONTINUED ON NEXT PAGE]
 

--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PRIOR PAGE]



     
THE CIT GROUP/COMMERCIAL SERVICES, INC., as a Lender
     
By:
 /s/ Samuel Addison  
Name:     Samuel Addison
 
Title:        Assistant Vice President
     
UPS CAPITAL CORPORATION, as a Lender
     
By:
 /s/ Mike O'Neal  
Name:     Mike O'Neal
 
Title:        Senior Credit Officer
     
RZB FINANCE LLC, as a Lender
     
By:
 /s/ Christoph Hoedl  
Name:     Christoph Hoedl
 
Title:        Group Vice President
     
By:
 /s/ John A. Valiska  
Name:     John A. Valiska
 
Title:        First Vice President

 
 
[SIGNATURES CONTINUED ON NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUED FROM PRIOR PAGE]


 

       
BORROWERS
       
HARTMARX CORPORATION, as Debtor
and Debtor-in-Possession
       
By:
/s/ Glenn R. Morgan
 
Name:
Glenn R. Morgan
 
Title:
Executive Vice President and Chief Financial Officer
       
COPPLEY APPAREL GROUP LIMITED
       
By:
/s/ Glenn R. Morgan
 
Name:
Glenn R. Morgan
 
Title:
Vice President
             
GUARANTORS
       
EACH OF THE COMPANIES LISTED ON
EXHIBIT A HERETO, each as Debtor and Debtor-in-Possession
             
By:
/s/ Glenn R. Morgan
 
Name:
Glenn R. Morgan
 
Title:
Vice President of each such company

 

 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO
RATIFICATION AND AMENDMENT AGREEMENT


Guarantors

 



Anniston Sportswear Corporation
 
Robert’s International Corporation
Consolidated Apparel Group, Inc.
 
SALHOLD, Inc.
Direct Route Marketing Corporation
 
Seaford Clothing Co.
Hart Schaffner & Marx
 
Society Brand, Ltd.
Hickey-Freeman Co., Inc.
 
Sweater.com Apparel, Inc.
HMX Sportswear, Inc.
 
TAG Licensing, Inc.
International Women’s Apparel, Inc.
 
Tailored Trend, Inc.
Jaymar-Ruby, Inc.
 
Thorngate Uniforms, Inc.
HMX Luxury, Inc.
 
Trade Finance International Limited
Monarchy Group, Inc., formerly known as M Acquisition Corp.
 
Winchester Clothing Company
M. Wile & Company, Inc.
 
Yorke Shirt Corporation
National Clothing Company, Inc.
 
Zooey Apparel, Inc
Simply Blue Apparel, Inc., formerly known as SB Acquisition Corp.
   
Universal Design Group, Ltd.
   
Briar, Inc.
   
Chicago Trouser Company, Ltd.
   
C. M. Clothing, Inc.
   
C. M. Outlet Corp.
   
Country Miss, Inc.
   
Country Suburbans, Inc.
   
E-Town Sportswear Corporation
   
Fairwood-Wells, Inc.
   
Gleneagles, Inc.
   
Handmacher Fashions Factory Outlet, Inc.
   
Handmacher-Vogel, Inc.
   
Hartmarx International, Inc.
   
Hart Services, Inc.
   
Thos. Heath Clothes, Inc.
   
Higgins, Frank & Hill, Inc.
   
Hoosier Factories, Incorporated
   
HSM University, Inc.
   
Intercontinental Apparel, Inc.
   
JRSS, Inc.
   
Kuppenheimer Men’s Clothiers Dadeville, Inc.
   
NYC Sweaters, Inc.
   
106 Real Estate Corp.
   
Robert Surrey, Inc.
   